DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 1 and 7; “a controller configured to monitor” in line(s) 18 and 17 respectively are unclear; whereas structure i.e. temperature sensor(s) are omitted to denote how temperature is detected so as to constitute being monitored by the controller since a controller alone cannot be deemed to sense temperature or changes thereof.  Regarding Claim(s) 1 and 7; it appears “electronic components” in line(s) 4 and 2 respectively shall read ‘the electronic components; whereas electronic components have been previously asserted in line(s) 1 of each claim.  it appears “the temperature” in line(s) 18 and 17 respectively shall read ‘a temperature’; whereas temperatures have not been previously asserted.    Regarding Claim 7; “a dielectric coolant that is configured to flow upward in parallel streams” in line 7 is unclear; whereas line(s) 5-6 assert “the parallel streams of the dielectric coolant”, and thus for proper antecedence line(s) 5-6 shall assert ‘parallel streams of dielectric coolant’ and line 7 shall subsequently assert ‘the dielectric coolant that is configured to flow upward in the parallel streams’--if so intended. 

Allowable Subject Matter
3.	Claims 1-11, are hereby deemed as allowed, assuming all 112 rejections are overcome.

Response to Arguments
4.	Applicant's arguments filed 2/14/22 have been fully considered and are deemed as persuasive.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835